Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s response filed  on 6/8/2022
Claims 16 and 23-27 have been cancelled
Claims 1-15, 17-22 and 28-30 have been submitted for examination
Claims 1-15, 17-22 and 28-30 have been allowed
Allowable Subject Matter
1.	Claims 1-15, 17-22 and 28-30  allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory system (e.g., a NAND memory system), can have a controller with a first error correction code component and a memory device (e.g., a NAND memory device) coupled to the controller. The memory device can have an array of memory cells, a second error correction code component coupled to the array and configured to correct data from the array, and a cryptographic component coupled to receive the corrected data from the second error correction code component.

The prior art of record for example Huang teaches circuit architecture for operating error-correction code (ECC) in a memory apparatus includes a control circuit and an ECC circuit. The ECC circuit is coupled with the control circuit. The control circuit receives a first data of a set of bits to invert the first data as an inverted data. The ECC circuit receives the inverted data for encryption or decryption and outputs an ECC-processed data. The control circuit inverts the ECC-processed data as a second data.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An apparatus, comprising: a first controller comprising a first error correction code component; and a memory device coupled to the first controller, the memory device comprising: an array of memory cells; a second error correction code component coupled to the array and configured to correct data from the array; [[and]] a cryptographic component coupled to receive the corrected data from the second error correction code component, a second controller; and a command user interface coupled to the second controller, wherein the command user interface is configured to activate the second controller in response to receiving a command from the first controller.”.
	Claims 2-14 depend from claim 1, are also allowable.
	Claims 15, 21, 29 and 30 are allowable for the same reasons as per Claim 1.
	Claims 17-20 depend from claim 15, are also allowable.
	Claims 22 and 28 depend from claim 21, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112